     Case 2:19-cv-00689 Document 9 Filed 11/06/19 Page 1 of 1 PageID #: 63



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


MANDY DELLI-VENERI, et al.,

                               Plaintiffs,

v.                                                    CIVIL ACTION NO. 2:19-cv-00689

WEST VIRGINIA DIVISION OF CORRECTIONS
AND REHABILITATION, et al.,

                               Defendants.


                                             ORDER

       A review of the court’s file indicates that the defendant, Michael Flanagan has failed to

answer or otherwise defend this action in a timely manner. Accordingly, the court DIRECTS the

Clerk to enter a default, pursuant to Fed. R. Civ. P. 55(a), against the defendant, Michael Flanagan.

       The court further ORDERS counsel for the plaintiffs to file the appropriate motion and

affidavits, or to arrange for the necessary evidentiary hearing, to facilitate the entry of default

judgment, pursuant to Fed. R. Civ. P. 55(b), within twenty days of the entry of this Order. If the

plaintiffs fail to comply with the terms and conditions of this Order, the court will dismiss this

action without prejudice for failure to prosecute.

       The court DIRECTS the Clerk to send a certified copy of this Order to counsel of record

and to the defendant.



                                              ENTER: November 6, 2019
